From the examination which the court has made of the entire record in this case, and dealing with the matter of the insufficiency of the evidence to justify the decision of the court, we are satisfied that the evidence is wholly insufficient to warrant the findings and decision of the trial court. This being an action against the parents of a young *Page 235 
woman, who alone have appealed, for having alienated from his wife the affections of a man who had illicitly sought the regard of said daughter, the evidence does not show that the defendants in the action were ever guilty of conduct tending to alienate the affections of the husband from his wife so as to subject them to an action for damages. In other words, there is no sufficient evidence to support the findings and judgment of the trial court in so far as the appellants, the father and mother, are concerned. That being so — and without reference to the question of the error which the court made in the admission of hearsay evidence, which seems to have been repeated, but which may not have been sufficiently objected to — we think that the judgment against the appellants ought to be reversed, and it is so ordered.